Determination and judgment unanimously modified so as to provide for a recovery of seventy dollars expenses incurred by the insured during the second policy year, computed as follows: forty dollars hospitalization for eight days at five dollars per diem; thirty dollars for ten visits by the physician, that being the minimum number of visits after the first policy year, as appears from the testimony of the insured. To this sum should be added fourteen dollars and fifty cents statutory costs and disbursements. As so modified, determination of the Appellate Term and the judgment of the Municipal Court are unanimously affirmed, without costs in this court or in the Appellate Term. Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.